      Case 4:20-cv-01352 Document 5 Filed on 04/29/20 in TXSD Page 1 of 6
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 April 29, 2020
                       UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

ALTON WILLIAMS,                             §
SPN #01589841,                              §
                                            §
         Plaintiff,                         §
                                            §
vs.                                         §   CIVIL ACTION NO. H-20-1352
                                            §
STATE OF TEXAS,                             §
                                            §
         Defendant.                         §
                                            §

                         MEMORANDUM AND ORDER

      The plaintiff, Alton Williams, also known as Alton Williams, Jr. (SPN

#01589841), is an inmate in custody at the Harris County Jail. The plaintiff has filed

a civil rights complaint under 42 U.S.C. § 1983 against the State of Texas regarding

his confinement at the Jail. Because he is an inmate who proceeds in forma pauperis,

the Court is required by the Prison Litigation Reform Act (the “PLRA”) to scrutinize

the complaint and dismiss the case, in whole or in part, if it determines that the action

is frivolous, malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2)(B). After reviewing all of the pleadings

and the applicable law, the Court will dismiss this case for the reasons explained

below.
      Case 4:20-cv-01352 Document 5 Filed on 04/29/20 in TXSD Page 2 of 6




I.    BACKGROUND

      Williams is currently confined in the Harris County Jail as a pretrial detainee.

Public records from the Harris County District Clerk’s Office clarify that Williams

has been charged with several criminal offenses, including assault on a family

member as a repeat offender in Harris County Cause No. 1645479, and possession

of a deadly weapon while confined in a penal institution in Harris County Cause No.

1649890.1 The indictments in both cases, which are pending in the 232nd District

Court for Harris County, Texas, are enhanced for purposes of punishment with

allegations that Williams has at least two prior felony convictions for aggravated

assault with a deadly weapon and assault on a family member. He is being held on

a $50,000.00 bond.

      In his pending civil rights complaint, Williams sues the State of Texas under

42 U.S.C. § 1983 [Doc. # 1, at 2]. Williams takes issue with an Executive Order

issued by Governor Greg Abbott, prohibiting the release of “certain offenders” on

personal recognizance bonds during the global pandemic caused by the coronavirus

[Id. at 3]. Williams refers to Texas Executive Order GA-13, issued by Governor

Abbott on March 29, 2020, which temporarily suspended Article 17.03 of the Texas

Code of Criminal Procedure and other statutes to preclude the release on personal


1
 See Harris County District Clerk’s Office website: https://www.hcdistrictclerk.com (last
visited April 23, 2020).
                                           2
      Case 4:20-cv-01352 Document 5 Filed on 04/29/20 in TXSD Page 3 of 6




bond of any person previously convicted of a crime that involves physical violence

or any person currently arrested for such a crime that is supported by probable cause.

See 2019 TX EO 13 (relating to detention in county and municipal jails during

COVID-19 disaster).      The only exception is for an arrestee who, after an

individualized hearing, is able to show that he is particularly vulnerable because of

underlying health issues or medical conditions. See id. Reasoning that the Executive

Order has prevented him from being released, Williams seeks compensatory

damages for his mental anguish and emotional distress [Doc # 1, at 3].

II.   DISCUSSION

      Because this lawsuit is governed by the PLRA, Williams cannot recover

compensatory damages for mental anguish due to his confinement without showing

that he has suffered a physical injury. See 42 U.S.C. § 1997e(e). Williams does not

allege facts establishing that he has suffered a physical injury. Even assuming that

his anxiety is severe, Williams cannot recover damages from the State of Texas for

other reasons.

      “To establish a claim under [42 U.S.C. § 1983], a plaintiff must (1) allege a

violation of a right secured by the Constitution or laws of the United States and (2)

demonstrate that the alleged deprivation was committed by a person acting under

color of state law.” Pratt v. Harris County, Tex., 822 F.3d 174, 180 (5th Cir. 2016)

(internal quotation marks and citation omitted). The State of Texas is not a “person”
                                          3
     Case 4:20-cv-01352 Document 5 Filed on 04/29/20 in TXSD Page 4 of 6




under § 1983. See Will v. Dep’t of State Police, 491 U.S. 58, 71 (1989) (holding that

hold that “neither a State nor its officials acting in their official capacities are

‘persons’ under § 1983”). Likewise, claims for damages against a State are barred

in federal court under the principle of sovereign immunity established by the

Eleventh Amendment.       See Kentucky v. Graham, 473 U.S. 159, 169 (1985)

(“[A]bsent waiver by the State or valid congressional override, the Eleventh

Amendment bars a damages action against a State in federal court.”) (citations

omitted). As a result, Williams’s complaint for damages must be dismissed for

failure to state a claim for which relief may be granted.

      In addition, to the extent that William’s complaint seeks release on bond the

Supreme Court has recognized that a civil rights complaint pursuant to 42 U.S.C.

§ 1983 must yield to the more specific federal habeas statute, with its attendant

procedural and exhaustion requirements, when an inmate seeks injunctive relief that

challenges the fact or duration of his confinement. See Nelson v. Campbell, 541 U.S.

637, 643 (2004) (citing Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)). For this

reason, the Fifth Circuit has held that a prisoner who challenges a state court’s

decision regarding his bond should raise those claims in a pretrial habeas petition

governed by 28 U.S.C. § 2241 and not in a civil rights complaint. See Dunn v.

Prince, 327 F. App’x 452, 454 (5th Cir. 2009) (per curiam) (citing Dickerson v.

Louisiana, 816 F.2d 220, 223-24 (5th Cir. 1987)); see also Homer v. State of Texas,
                                          4
      Case 4:20-cv-01352 Document 5 Filed on 04/29/20 in TXSD Page 5 of 6




No. 3:10-cv-2549, 2011 WL 721972, at *2 (N.D. Tex. Feb. 7, 2011) (explaining that

challenges to the constitutionality of his confinement based on the inability to post

the high pretrial bond are cognizable in a pretrial habeas corpus proceeding under

28 U.S.C. § 2241) (citing Keith v. Cotton, No. 3:09–cv-0199, 2009 WL 1288417, at

*1 (N.D. Tex. May 8, 2009) (pretrial habeas corpus action challenging

reasonableness of pretrial bond)).

       The court declines to re-characterize Williams’s civil rights complaint as a

federal habeas corpus petition. Before seeking habeas relief under § 2241 in federal

court, a pretrial detainee must exhaust available state court remedies. Dickerson,

816 F.2d at 225 (citing Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S.

484, 490-91 (1973)) (citations omitted). Public records reflect that Williams, who

has a lengthy record of criminal offenses, is represented by counsel in his state court

proceeding, which remains ongoing.2 Counsel has filed a motion requesting that

Williams be released on bond due to concerns about COVID-19, but the trial court

has not yet ruled on that request. Williams has not otherwise exhausted available

state court remedies for purposes of seeking habeas review under 28 U.S.C. § 2241.3


2
 For this additional reason, Williams’s civil rights claims are barred by the doctrine set out
in Younger v. Harris, 401 U.S. 37, 43-45 (1971), which holds that federal courts cannot
interfere in state criminal proceedings unless extraordinary circumstances are present.
3
 A Texas pretrial detainee who has been denied bond may file a direct appeal with the
Texas Court of Criminal Appeals. See Tex. Const. Art. 1 § 11a(a). Likewise, a Texas
pretrial detainee who complains about the amount of his bond may file an application for
                                              5
       Case 4:20-cv-01352 Document 5 Filed on 04/29/20 in TXSD Page 6 of 6




Accordingly, this action will be dismissed for failure to state a claim upon which

relief may be granted.

III.   CONCLUSION AND ORDER

       Accordingly, the Court ORDERS as follows:

          1. The civil rights complaint filed by Alton Williams is DISMISSED
             with prejudice under 28 U.S.C. § 1915(e)(2)(B).

          2. The dismissal will count as a “strike” for purposes of 28 U.S.C.
             § 1915(g).

       The Clerk’s Office will provide a copy of this order to the plaintiff. The Clerk

will also provide a copy of this order to the Manager of the Three-Strikes List for

the Southern District of Texas at: Three_Strikes@txs.uscourts.gov.

                                     April 29
       SIGNED at Houston, Texas on _____________________________, 2020.



                                    _____________________________________
                                               NANCY F. ATLAS
                                    SENIOR UNITED STATES DISTRICT JUDGE

                                                 NAN Y F. ATLAS
                                        SENIOR UNI   STATES DISTRICT JUDGE




writ of habeas corpus to raise pre-conviction issues with the judge of the court in which he
has been indicted. See Tex. Code Crim. Proc. § 11.08. If the trial court denies habeas relief,
the applicant’s remedy is to take a direct appeal to an intermediate appellate court and then
petition for discretionary review by the Texas Court of Criminal Appeals. See, e.g., Ex
parte Twyman, 716 S.W.2d 951, 952 (Tex. Crim. App. 1986) (citing Ex parte Payne, 618
S.W.2d 380, 382 n.5 (Tex. Crim. App. 1981) (citations omitted)).
                                              6
